Title: To Alexander Hamilton from James McHenry, 4 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            Trenton War department September 4. 1799
          
          Since my letter of yesterday I have received a letter from James Miller agent of the Quarter Master General, of which the enclosed is a Copy, by which it appears the complement of Tents for the Ninth Regiment of Infantry have been forwarded to Baltimore
          I have the honor to be with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        